Citation Nr: 0414415	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-22 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the veteran's 
claim to reopen a claim for entitlement to service connection 
for a psychiatric disorder, to include PTSD, because no new 
and material evidence had been submitted.

The RO denied the veteran's September 1979 claim for 
entitlement to service connection for a nervous condition and 
that decision became final in March 1980.  In March 1998, VA 
received the veteran's claim for entitlement to service 
connection for PTSD and in February 1999, the RO denied the 
claim, which also became a final decision.

Consequently, the Board will consider whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, which addresses both the March 1980 final 
decision and the February 1999 final decision.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  In the RO's March 1980 decision, the veteran's claim for 
entitlement to service connection for a nervous condition was 
denied; the veteran was notified of this decision and 
apprised of his appellate rights; however, he did not appeal 
that decision and the March 1980 decision became final.

3.  In the RO's February 1999 decision, the veteran's claim 
for entitlement to service connection for PTSD was denied and 
a timely notice of disagreement was filed; however, a 
substantive appeal was not properly perfected and the RO's 
February 1999 decision became final.

4.  Evidence obtained since the March 1980 and February 1999 
RO decisions is neither new or material, nor is it of such 
significance that, when viewed by itself or in conjunction 
with the evidence previously of record, it must be considered 
in order to fairly decide the merits of the veteran's claim 
for entitlement to service connection for a psychiatric 
disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The RO's March 1980 decision denying the veteran's claim 
for entitlement to service connection for a nervous condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.204, 20.302, 20.1103 (2003).

2.  The RO's February 1999 decision denying the veteran's 
claim for entitlement to service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.204, 20.302, 20.1103 (2003).

3.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder, to include PTSD has not been submitted 
and the requirements to reopen the veteran's claim have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3.156(a)).  The amendments to 38 C.F.R. 
§§ 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  Since the veteran's claim to reopen was filed 
prior to that date, in January 2001, the current appeal 
pertaining to entitlement to service connection for a 
psychiatric disorder, to include PTSD will be decided under 
the old version of 38 C.F.R. § 3.156(a), as is outlined 
below.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).

In this case, VA received the veteran's claim to reopen his 
claim for entitlement to service connection for a psychiatric 
disorder, to include PTSD, as construed by the RO, in January 
2001.  In November 2001, the RO denied the veteran's claim 
for service connected benefits because no new and material 
evidence had been submitted to reopen the claim.  By 
correspondence dated in July 2002, the RO informed the 
veteran of the requirements of VCAA and the requirements to 
establish new and material evidence sufficient to reopen his 
claim.  In September 2002, the RO denied the veteran's 
petition to reopen his claim for entitlement to service 
connection for any psychiatric disorder, to include PTSD, 
again, stating that the veteran had submitted new and 
material evidence.  The June 2003 statement of the case 
informed the veteran of what was required to reopen his claim 
and the reasons and bases for the denial.  Because no 
additional evidence has been identified by the veteran as 
being available, but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran of what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 17  Vet. App. 412 (2004).

New and Material Evidence

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously reviewed is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510,513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. §  5108 require a review of all 
evidence submitted by a veteran since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  

In September 2002, the RO determined that the veteran had not 
submitted new evidence to reopen a claim for entitlement to 
service connection for a psychiatric disorder, to include 
PTSD.  The veteran appealed the claim to the Board.  The 
Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board's decision is favorable to 
the veteran, the claim must be opened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29, 1994).

Factual Background

With respect to the veteran's initial claim for entitlement 
to service connection for a nervous condition, prior to the 
RO's March 1980 decision, the record consisted of the 
veteran's service medical records, statements submitted by 
the veteran in support of his claim, hospital summary reports 
of hospitalizations at the Coatesville, Pennsylvania VA 
medical center (VAMC), from February 1977 to May 1977 and in 
September 1979, and an October 1979 Certificate of Attending 
Physician, signed by a private physcian.  

The service medical records show no complaints of, or 
treatment for, a psychiatric disorder, to include a nervous 
condition.  The separation examination report shows that 
psychiatric examination was normal at discharge from service.  

The statement submitted in support of the veteran's claim 
states his account of the onset of his psychiatric problems, 
which he attributes to the Cuban Missile Crisis.  

The Coatesville VAMC hospital summaries show that in February 
1977, the veteran was admitted to the VAMC for the first time 
for depressive illness.  The diagnosis was depressive 
neurosis, and upon discharge in May 1977, the veteran was 
found to be competent and employable.  The September 1979 
hospital summary report reveals that the veteran was examined 
and diagnosed with manic depressive illness.  The examiner 
noted in his report that his psychological difficulties were 
traceable to at least 1975.

The October 1979 private physician's certificate shows 
findings that the veteran experienced impaired concentration 
and variable depression.  The physician's diagnosis was 
manic-depressive illness with associated candidiasis.  

In March 1980, based on the evidence of record, the RO denied 
the veteran's claim for entitlement to service connection for 
a nervous condition.  The bases for the decision were that 
the service medical records were negative for complaints of a 
nervous condition, or manifestations of a nervous condition, 
and that the medical evidence of record did not show 
complaints of nervousness until more than 10 years after 
service.  The veteran was notified of the RO's decision in 
March 1980, he did not file a notice of disagreement with the 
RO's decision and the March 1980 decision became final.

Thereafter, in March 1998, the veteran submitted a claim for 
entitlement to service connection for PTSD.  The RO addressed 
this claim in a February 1999 rating action.  Prior to the 
RO's February 1999 final decision, denying the claim, the 
record consisted of similar statements previously submitted 
by the veteran in support of his claim and VA examination 
dated in July 1998.

In a statement submitted by the veteran in support of his 
claim, received by VA in July 1998, he discussed, as he had 
in a previous statement, the stressful events that occurred 
during the Cuban Missile Crisis.

On VA examination dated in July 1998, the veteran's bases for 
his subjective complaints were, again, his account of the 
events occurring while serving as a ground crew member for B-
52 Bombers with the Strategic Air Command in Michigan, during 
the Cuban Missile Crisis.  He related to the examiner that 
during the Cuban Missile Crisis, he was responsible for 
launching a number of aircraft.  In the examination report, 
the examiner reported the veteran's account of his subjective 
complaints and bases for his psychiatric disorder, as well as 
the veteran's account of his social history, past 
psychological history and employment history.  On the Mini 
Mental Examination, the veteran received a score of 30/30.  
The examiner's diagnosis was recurrent, severe major 
depressive disorder.  The examination report specifically 
notes that the examiner found that the veteran did not meet 
the criteria for a diagnosis of PTSD.  

By rating decision in February 1999, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD on the basis that there was no confirmed diagnosis of 
PTSD.  Thereafter, the veteran filed a timely notice of 
disagreement and the RO sent the veteran a statement of the 
case in May 2000.  Thereafter, the veteran submitted VA Form 
9 in January 2001; however, since the VA Form 9 was not 
timely received, the appeal was not perfected and the RO's 
February 1999 decision also became a final decision.  
However, the RO considered the veteran's untimely attempt to 
perfect his appeal as an attempt to reopen a claim for 
entitlement to service connection for PTSD.  

Since the RO's February 1999 final decision, the record 
consists of numerous statements and correspondence from the 
veteran, similar to ones previously submitted, VA outpatient 
treatment records dated in the 1980's and 1990's, treatment 
records from Crozer-Chester Medical Center dated in 1993, and 
records of outpatient treatement at the Coatesville VAMC from  
2000 to 2003.  

The veteran's statements and other correspondence show 
accounts similar to his previously-considered accounts of his 
complaints and circumstances surrounding the Cuban Missile 
Crisis and his contentions that these were the basis of his 
claimed PTSD.

The records of VA outpatient treatment during the 1980's and 
1990's note ongoing treatment for a psychiatric disorder, 
generally diagnosed as bipolar disorder.  These records do 
not note a diagnosis of PTSD.  

The 1993 Crozer-Chester Medical Center treatment records show 
that the veteran was hospitalized at that facility on several 
occasions during 1993 for diagnoses including mixed bipolar 
affective disorder, major depression, mixed personality 
disorder, and borderline personality disorder with 
masochistic features.  These medical records do not indicate 
a diagnosis of PTSD.

The Coatesville VAMC treatment records show ongoing treatment 
for psychiatric symptoms from 2000 to 2003.  These records 
are replete with the veteran's previously-related accounts of 
his activities during the Cuban Missile Crisis and his belief 
that he was subjected to stressors that were the basis of his 
claimed PTSD.  Some of these records indicate that 
consideration was given to the veteran's reports that he had 
a diagnosis of PTSD, but the records also show the assessment 
of several treatment providers that they did not believe the 
veteran met the criteria for PTSD, and no clear diagnosis of 
PTSD is shown.  The principal diagnosis noted throughout 
these records is major depressive disorder, recurrent.  


Analysis

Upon review of the medical evidence of record and numerous 
statements submitted by the veteran in support of his claim, 
the Board concludes that the veteran has not submitted new 
and material evidence sufficient to reopen a claim for 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  

The Board notes that the evidence submitted subsequent to 
both the RO's March 1980 and February 1999 final decisions 
are new in the sense that these records are records not 
previously reviewed before; however, they are not material.  
These records are cumulative, in the sense that all of the 
records successfully show treatment for a current psychiatric 
disorder, but fail to show any medical opinion establishing a 
relationship between the currently diagnosed psychiatric 
disorder and service.  Most importantly, there is nothing in 
the record, while in service or otherwise, to indicate that 
the veteran has been medically diagnosed with PTSD.

It has previously been determined that the current medically 
diagnosed psychiatric disorder is not related to service.  
After receiving notice that this determination was final, the 
veteran was asked to submit new and material evidence to 
reopen his claim for service connected benefits.  While the 
veteran has submitted new evidence concerning treatment of a 
psychiatric disorder, he has not submitted any evidence that 
shows a diagnosis of PTSD, or evidence that attributes his 
currently-diagnosed major depressive disorder to his period 
of active service.  Absent competent medical evidence that 
tends to establish a relationship or link between the 
currently diagnosed psychiatric disorder and service, the 
evidence submitted since the RO's March 1980 final decision 
denying service connection for a psychiatric disorder is best 
characterized as cumulative.  Likewise, absent competent 
medical evidence of a diagnosis for PTSD, the evidence 
submitted since the RO's February 1999 decision denying 
service connection for PTSD is also cumulative.

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder, to include PTSD is not reopened.  See Anglin v. 
West, 203 F.3d 1343, 1347 (2000);  Vargas-Gonzalez v. West, 
12 Vet. App. 321, 327 (1999); Smith v. West, 12 Vet App. 312, 
315 (1999); 38 C.F.R. § 3.156(a).


ORDER

In the absence of new and material evidence, the veteran's 
petition to reopen a claim for entitlement to service 
connection for a psychiatric disorder, to include PTSD is 
denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



